Gaynob, J.:
The plaintiff wanted to give in evidence the conversation which was had at the time the contract was made and reduced to writing, in order to show that the term of one' year was agreed upon. The objection of the defendant that this would vary the terms of the written agreement was sustained and the complaint dismissed. The written agreement' is not ■ ambiguous in meaning in respect of the term; on the contrary, an employment at so much a week has a settled legal meaning. Oral evidence cannot be received to change the contract by the week expressed in the writing to one for a year. It is only where the written contract does not express the particular thing at all, or anything inconsistent with it, or expresses it ambiguously, that oral evidence.of it is admissible, and not always then (Wilson v. Deen, 74 N. Y. 531). The language of the opinion in *153Chapin v. Dobson (78 N. Y. 79) is very large, and will continue to need to be limited and distinguished (Eighmie v. Taylor, 98 N. Y. p. 294).
The motion is denied.